DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to sense data from an object which is cooperatively managed by a plurality of providers (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, Mitigating Risk/Liability; a Certain Method of Organizing Human Activity); to detect an event with respect to the object (Analyzing the Collected Information, an Observation/Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, Mitigating Risk/Liability; a Certain Method of Organizing Human Activity);  determine one or more providers from among the plurality of providers that are liable for the event based on the sensor data stored on the blockchain (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, Mitigating Risk/Liability; a Certain Method of Organizing Human Activity); and output a notification to a computer system of the blockchain which identifies the determined one or more providers (Transmitting Information, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, Mitigating Risk/Liability; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for risk mitigation but for the recitation of generic computer components.  That is, other than reciting an apparatus, a storage configured to store sensor data on a blockchain, the sensor data sensed of an object which is cooperatively managed by a plurality of providers; and a processor, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to advertise/market using ML models.  For example, detecting an event and determining liability encompasses what an insurance agent does by determining fault at an accident, an evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Practice, Risk Mitigation, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The apparatus, storage, blockchain, processor, and chaincode are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[00162] FIG. 9 illustrates an example system 900 that supports one or more of the example embodiments described and/or depicted herein. The system 900 comprises a computer system/server 902, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 902 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.”

	Which states that any personal computer, laptop, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies such as blockchain programming, to perform the abstract limitations of the claims. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus, blockchain, processor, etc., nor the receiving, transmitting, or storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 12 and 19 contain the identified abstract ideas with the additional elements of a medium which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-11, 13-18, and 20 contain the identified abstract ideas, further narrowing them, with additional elements such as hardware and software centers which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BlockChain (NPL – BlockChain based SLA Management in the Context of IoT) in view of Pickover (U.S. Publication No. 2018/0315055).

Regarding Claims 1, 12, and 19, Blockchain teaches an apparatus comprising: 
to store sensor data on a blockchain, the sensor data sensed of an object which is cooperatively managed by a plurality of providers (p. 35 service level agreements are cooperatively managed by multiple entities – for example on p.36 Azure monitoring tool and Amazon CloudWatch are used, which are sensors for data); and 
a processor (computer system as on pgs. 34-36) configured to 
detect an event with respect to the object (Fig. 2 detected event with a monitored patient), 
determine, one or more providers from among the plurality of providers that are liable for the event based on the sensor data stored on the blockchain (p.35 information is remotely gathered via devices and sensors as in Fig. 2 which is stored in the blockchain where all activities are stored on blockchain as on p.37 and this is for parties to collaborate without relying on centralized authority for monitoring, enforcement, penalties, etc. for liability purposes) , and 
output a notification to a computer system of the blockchain which identifies the determined one or more providers (Fig. 2 notifications are sent via the system using blockchain which identifies enforcement for the SLA as on p. 36).
Pickover teaches SLA agreements used to track tickets/records as in [0036] via chaincode for risk assessment as in [0070] which is deployed on a blockchain peer as in [0135].
Pickover further teaches [0038] the blockchain recording transactions, [0067] item information, [0092] historical records, which are all service records.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the SLA enforcement and monitoring system of BlockChain with the blockchain integration using chaincode and peers for SLA agreements of Pickover as they are both analogous art which teach solutions to using blockchain for SLA agreements and the combination would lead to an improved system which would increase visibility and accountability within the system for the agreements as taught in [0085] of Pickover.
Examiner notes that Pickover teaches a storage medium, processora storage configured medium and method.
Regarding Claims 2 and 13, Blockchain teaches further comprising a network interface configured to receive the sensor data from one or more of a hardware sensor and a software sensor positioned in a location of the object (Fig. 3 a network interface with IoT sensor devices/sensors as in Fig. 2 which is positioned with the object, for instance the person in healthcare).
Regarding Claims 3 and 14, Although BlockChain teaches a change in the state of an object/person as in Fig. 2 where they would need medical assistance by monitoring using sensors/devices, it does not explicitly state by detected failure.
Pickover teaches to detect a failure of the one or more providers/cohort as in [0119] where the blockchain detects an issue.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the SLA enforcement and monitoring system of BlockChain with the blockchain integration using chaincode and peers for SLA agreements of Pickover as they are both analogous art which teach solutions to using blockchain for SLA agreements and the combination would lead to an improved system which would increase visibility and accountability within the system for the agreements as taught in [0085] of Pickover.
Regarding Claims 4, 15, and 20, REFERENCEA teaches wherein the event comprises a failure in an overall service level objective, and the processor is further configured to assign, via the chaincode deployed on the blockchain peer, a level of fault to the determined one or more providers that are liable for the failure of the overall service level objective.
Regarding Claims 5 and 16, BlockChain teaches wherein the object comprises computer equipment deployed at a datacenter, and the sensor data comprises environmental damage which is measured by sensors that are deployed at the datacenter (Figs. 2+3 show a datacenter with computer equipment to monitor a patient, which would be environmental damage if they get hurt/sick).
Regarding Claim 6, Blockchain teaches wherein the processor determines a subset of service providers from among a set of service providers which are liable for the environmental damage sensed at the datacenter (p. 35 multiple defects such as improper use, low battery, bad Bluetooth, software defects, etc. are used to determine liability via the blockchain as in p.37 with enforcement/penalties).
Regarding Claims 7 and 17, BlockChain teaches further configured to generate an alert which indicates the event, and transmit the alert to the providers (As in Fig. 2 and Claim 1 above an alert is sent to multiple providers).
Regarding Claim 8, Blockchain teaches wherein the alert comprises instructions which identify an activity to be performed by one or more of the providers (Fig. 2 EMTs would receive instructions on where to locate the patient and how to retrieve them, an action/activity performed by a provider).
Regarding Claims 9 and 18, Although Blockchain teaches to determine the one or more providers that are liable for the event as in Fig. 2 and in Claim 1 above, it does not explicitly state using service records (although implied).
Pickover further teaches [0038] the blockchain recording transactions, [0067] item information, [0092] historical records, which are all service records.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 10, the combination of BlockChain and Pickover teaches the storage as in Claim 1 above, service records as in Claim 9 above, and to detect the event with respect to the object based on the sensor data and the service records identifying a failure as in the Claims above.
Pickover store one or more terms between the plurality of providers as in [0007] for agreements.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 11, BlockChain teaches wherein processor is configure to convert the sensor data into a value that is readable by the chaincode deployed on the blockchain peer, and the processor determines a provider that is liable for the event based on the converted value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200012549 A1
JOHNSSON; Andreas et al.
METHOD AND SYSTEM FOR FAULT LOCALIZATION IN A CLOUD ENVIRONMENT
US 20190286509 A1
Baron; Pavlo et al.
HIERARCHICAL FAULT DETERMINATION IN AN APPLICATION PERFORMANCE MANAGEMENT SYSTEM
US 20190163561 A1
Bradbury; Jonathan D. et al.
DAMAGE DETECTION SYSTEM
US 20190050767 A1
RIX; Bertrand et al.
MEANS FOR STRATEGICALLY MANAGING AN EQUIPMENT OF A PHYSICAL NETWORK INFRASTRUCTURE
US 20180315055 A1
Pickover; Clifford A. et al.
Blockchain For Issue/Defect Tracking System
US 20200402150 A1
Gardner; Mathew et al.
TRANSPORT SHARING AND OWNERSHIP AMONG MULTIPLE ENTITIES
US 20200279224 A1
MA; Sui
BLOCKCHAIN-BASED PROGRAM REVIEW SYSTEM, METHOD, COMPUTING DEVICE AND STORAGE MEDIUM
US 20200128075 A1
Tormasov; Alexander et al.
SYSTEM AND METHOD FOR SERVICE LEVEL AGREEMENT BASED DATA VERIFICATION
US 20190358515 A1
Tran; Bao et al.
BLOCKCHAIN
US 20190102409 A1
Shi; Pierce et al.
SYSTEM AND METHOD FOR MANAGING A BLOCKCHAIN CLOUD SERVICE
US 20190036906 A1
Biyani; Amit et al.
SYSTEM AND METHOD FOR IOT SECURITY
US 20190014176 A1
Tormasov; Alexander et al.
SYSTEM AND METHOD FOR SERVICE LEVEL AGREEMENT BASED DATA STORAGE AND VERIFICATION
US 20170358041 A1
Forbes, Jr.; Joseph W. et al.
SYSTEMS AND METHODS FOR ADVANCED ENERGY SETTLEMENTS, NETWORK-BASED MESSAGING, AND APPLICATIONS SUPPORTING THE SAME ON A BLOCKCHAIN PLATFORM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        4/29/2022